LANGDON, P. J.
This is an appeal by the sureties on a contractor’s bond from a judgment in favor of a material-man.
The decision of the superior court was based on the case of General Electric Co. v. American Bonding Co., 180 Cal. 675, [182 Pac. 444].
[1] After a very careful examination of the record and briefs filed in the instant case, we believe it is not distinguishable from the General Electric Company case, supra; but, on the contrary, we are of the opinion that the aforementioned ease is directly in point under the facts of the present case. The judgment is, therefore, affirmed.
Nourse, J., and Sturtevant, J., concurred.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on September 15, 1921.
All the Justices concurred.